—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Nastasi, J.), entered May 14, 1996, which, upon a jury verdict in favor of the defendants, dismissed the complaint.
Ordered that the judgment is affirmed, with one bill of costs.
The jury verdict was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129). The cross examination of the plaintiff did not exceed permissible bounds (see, Badr v Hogan, 75 NY2d 629; Cavuto v Lilledah, 161 AD2d 853).
The plaintiffs remaining contentions are without merit. Altman, J. P., Friedmann, Krausman and McGinity, JJ., concur.